--------------------------------------------------------------------------------

AMENDMENT AGREEMENT TO
AGREEMENT AND PLAN OF MERGER

THIS AMENDMENT AGREEMENT (the "Amendment Agreement") is entered into as of
January 31, 2007, among Ireland Inc., a Nevada corporation (“Ireland”), CBI
Acquisition, Inc., a Nevada corporation and a wholly owned subsidiary of Ireland
(“Sub”), Columbus Brine Inc., a Nevada corporation (“CBI”), John T. Arkoosh,
William Maghan and Lawrence E. Chizmar Jr. (Messrs. Arkoosh, Maghan and Chizmar
being hereinafter referred to collectively as the “CBI Principals”).

WHEREAS:

A.     Ireland, Sub, CBI, and the CBI Principals entered into an Agreement and
Plan of Merger on December 14, 2007 (the “Original Agreement”); and

B.     The parties wish to amend the Original Agreement in the manner provided
for herein,

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, THE PARTIES HEREBY AGREE AS FOLLOWS:

1.     Section 1.1(e) of the Original Agreement is amended by deleting it in its
entirety, and replacing it with the following:

     (e)     As soon as practicable after each condition to the obligations of
Ireland, Sub and CBI hereunder has been satisfied or waived, the Articles of
Merger, in a form properly completed and executed in accordance with the NRS
(the “Articles of Merger”) will be filed with the Secretary of State of the
State of Nevada. The Merger will become effective at the time and on the date
the Articles of Merger are so filed, provided that the filing date shall not be
later than February 22, 2008 unless a later date is otherwise agreed to, in
writing, by Ireland and CBI. The date and time when the Merger becomes effective
is referred to herein as the “Effective Time.”

2.     Section 1.3(a) of the Original Agreement is amended by deleting it in its
entirety, and replacing it with the following:

     (a)     At the Effective Time, all issued and outstanding shares of Common
Stock of CBI (“CBI Capital Stock”) shall be deemed converted into shares of
Common Stock of Ireland, $0.001 par value per share (“Ireland Common Stock”).
The maximum number of shares of Ireland Common Stock to be issued by Ireland in
connection with the Merger (rounded to the nearest whole share) (the “Maximum
Ireland Merger Shares”) shall be determined by dividing (i) $20,000,000 by (ii)
the Exchange Price. The “Exchange Price” shall be equal to $1.9157, being equal
to average daily closing price of the Ireland Common Stock as quoted by the OTC
Bulletin Board for the sixty (60) consecutive calendar days ending prior to
January 15, 2008

3.     Section 1.8(b) of the Original Agreement is amended by deleting it in its
entirety, and replacing it with the following:

--------------------------------------------------------------------------------

     (b)     Ireland and CBI will coordinate and cooperate with respect to the
timing of the CBI Special Vote. Ireland shall prepare a Proxy Statement as
described in Section 7.1 below, with the assistance and cooperation of CBI,
which Proxy Statement shall include such written disclosure to the CBI
shareholders as shall be required, in the reasonable determination of legal
counsel to Ireland, to assure that the issuance of the Merger Securities to the
shareholders of CBI as described in this Agreement is exempt from the
registration requirements of the Securities Act of 1933, as amended, and any
applicable state or foreign law. Unless extended by the mutual written agreement
of Ireland and CBI, Ireland agrees to use its best efforts to transmitted by
overnight courier the Proxy Statement to the shareholders of CBI by no later
than February 1, 2008.

4.     Section 1.9 of the Original Agreement is amended by deleting it in its
entirety, and replacing it with the following:

     Section 1.9 Filing of Merger Documents. As soon as practicable after the
requisite approval of the shareholders of CBI has been obtained as provided in
Section 1.8, and each other condition to the obligations of Ireland, Sub and CBI
hereunder, have been satisfied or waived, and not later than February 22, 2008,
unless extended by the mutual written agreement of Ireland and CBI, CBI and Sub
will deliver the Articles of Merger for filing with the Secretary of State of
the State of Nevada, and Ireland, Sub and CBI will take such other and further
actions as may be required by the NRS in connection with such filing and the
consummation of the Merger and Closing of this Agreement as described in Article
X.

5.     Section 5.8 of the Original Agreement is amended by deleting it in its
entirety, and replacing it with the following:

     Section 5.8 No Additional Shares. Other than (a) shares issuable upon the
proper exercise of the Ireland Options or the Outstanding Ireland Warrants, (b)
any shares that Ireland may agree to issue in connection with the acquisition of
any new mineral claims forming part of the Red Mountain Project, as that term is
used in Ireland’s filings with the Commission, or (c) shares issuable pursuant
to the terms of this Agreement or the Ireland Merger Warrants, Ireland agrees
not to issue any additional shares from the date of this Agreement to the date
the Original Agreement, as amended is Closed or terminated.

6.     Section 7.4 of the Original Agreement is amended by deleting it in its
entirety, and replacing it with the following:

     Section 7.4 Transmittal to Shareholders; Recommendation of CBI Board; CBI
Special Meeting. Ireland will cause the Proxy Statement to be transmitted by
overnight courier to CBI’s shareholders at the expense of Ireland as soon as
practicable, but not later than February 1, 2008, unless extended by the mutual
written agreement of Ireland and CBI, in accordance with applicable state law.
CBI will call a special meeting of the CBI shareholders (the “CBI Special
Meeting”) to be held as promptly as practicable, but not later than February 19,
2008 for the purpose of obtaining the shareholder approval of this Agreement and
the Merger and shall use all reasonable efforts to obtain such approval. CBI
shall coordinate and cooperate with Ireland with respect to the timing of the
CBI Special Meeting. CBI shall not change the date of the CBI Special Meeting
without the prior written

--------------------------------------------------------------------------------

consent of Ireland, nor shall CBI adjourn the CBI Special Meeting without the
prior written consent of Ireland, unless such adjournment is due to the lack of
a quorum or to receive additional proxies to approve the Merger, in which case
the Chairman of the CBI Special Meeting shall announce at such meeting the time
and place of the adjourned meeting.

.

7.     Ireland agrees to complete its due diligence investigations into the
affairs of CBI by January 31, 2008. Ireland further agrees that the condition
precedent to Ireland and Sub’s obligation to complete the Merger set out in
Section 8.11 of the Original Agreement shall be deemed to have been satisfied on
January 31, 2008.

8.     If the Effective Date shall not have occurred by February 22, 2008, then
without regard for whether the Parties agree to further extend the Effective
Date, Sections 4.7 and 4.8 of the Original Agreement shall be deemed to have
been deleted from the Original Agreement, and the parties, including the CBI
Principals, shall have no obligations or restrictions which otherwise would have
been subject to such Sections.

9.     Article X of the Original Agreement is amended by deleting it in its
entirety, and replacing it with the following:

ARTICLE X

CLOSING

     Unless this Agreement shall have been terminated and the Merger shall have
been abandoned pursuant to a provision of Article XII hereof, a closing (the
“Closing”) will be held, after the satisfaction or waiver of the conditions set
forth in Articles VIII and IX, on or before February 22, 2008, at the offices of
Gunderson Law Firm, 5345 Kietzke Lane, Suite 200, Reno, NV 89511, or such other
date or place as may be agreed to, in writing, by Ireland and CBI. At the date
of the Closing (the “Closing Date”), the documents referred to in Articles VIII
and IX will be exchanged by the parties and, immediately, thereafter, the
Articles of Merger will be filed by CBI and Sub with the Secretary of State of
the State of Nevada.

10.     Section 12.1(b) of the Original Agreement is amended by deleting it in
its entirety, and replacing it with the following:

     (b)     by Ireland or CBI at any time after February 22, 2008 (or such
later date as shall have been agreed to in writing by Ireland and CBI) if the
Merger for any reason has not by such date become effective; provided, however,
that this provision shall not be available to any party whose wilful failure to
fulfill any obligation under this Agreement has been the cause of, or resulted
in, the failure of the Effective Time to occur on or before such date;

11.     Whereas Sub is referred to on the signature page as “CBI Acquisition
Corporation,” the parties agree that all references to CBI Acquisition
Corporation are references to Sub.

12.     The Condition to completion of the Merger described in Section 8.12 of
the Original Agreement is acknowledged by Ireland and Sub to have been
satisfied.

--------------------------------------------------------------------------------

13.     The Original Agreement is deemed to have been amended as of the day and
year first above written and, in all other respects, save and except as herein
provided, the Original Agreement is hereby confirmed and in full force and
effect.

14.     This Amendment Agreement may be signed by the parties in as many
counterparts as may be necessary, each of which so signed shall be deemed to be
an original, and such counterparts together shall constitute one and the same
instrument and notwithstanding the date of execution shall be deemed to bear the
date first set forth above.

IN WITNESS WHEREOF the parties hereto have executed this Amendment Agreement as
of the day and year first above written.

  IRELAND INC.   By: /s/ Douglas D.G. Birnie   Title: President       CBI
ACQUISITION, INC.   By: /s/ Douglas D.G. Birnie   Title: President      
COLUMBUS BRINE INC.   By: /s/ John T. Arkoosh   Title: President       /s/ John
T. Arkoosh   JOHN T. ARKOOSH       /s/ William Maghan   WILLIAM MAGHAN       /s/
Lawrence E. Chizmar   LAWRENCE E. CHIZMAR


--------------------------------------------------------------------------------